DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 31 January 2022 has been entered; claims 1-7, 9-14, and 16-22 remain pending. 

Response to Arguments
Applicant’s arguments, see Page 7 of the Remarks, filed 31 January 2022, with respect to the rejection of claims 4, 6-8, 11, and 14 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 4, 6-8, 11, and 14 under 35 USC 112(b) has been withdrawn in light of Applicant’s amendments to the claims.
Applicant's arguments, see Pages 7-11 of the Remarks, filed 31 January 2022, regarding the rejections of the claims under 35 USC 103 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bierganns discloses a sludge dewatering application, and Mori discloses cationic flocculant embodied as a cationic acrylamide copolymer (Paragraphs [0044-0045]) in combination of organic cationic compounds including polyamines (Paragraph [0070]) for the dewatering of both sewage sludge and as a retention aid in paper manufacture (Abstract; Paragraph [0069]), wherein Bierganns also discloses that the polymer composition can be used as a retention aid in paper manufacture (Abstract). As such, the ordinary artisan would have had a reasonable expectation that the municipal sewage of Mori could be successfully dewatered by the composition of Bierganns.
Regarding Applicant’s arguments on Page 9 regarding the water-soluble copolymer of Mori comprising a polyalkyleneoxide oligomer, the Examiner submits that this copolymer of Mori was not the polymer relied upon as the “polyamine” in the rejection: Paragraph [0070] of Mori discloses that the aforementioned copolymer can comprise cationic polyacrylamide (Paragraphs [0044, 0045]) and can be used with polyamines (Paragraph [0070]). Since the first polymer does not exclude nonionic polyalkylene oxide oligomer, it is submitted that the teachings of Mori are still relevant. 
With respect to Applicant’s arguments on Pages 10-11 regarding Zhou, it is submitted that Zhou was not relied upon to provide a teaching of adding a polymer composition comprising both polymers, which is disclosed by Bierganns. It is reiterated that the polyamine structure of Bierganns/Mori is not different for the reasons discussed in the preceding paragraph. Bierganns recites a polyamine, and does not teach away from a cross-linked polyamine.  Zhou teaches that it is known to use both cross-linked and non-crosslinked epi-DMA (polyamine) for the dewatering of sewage sludge (Abstract; Page 1, lines 8-11) and allows for removal of more water, lowering sludge disposal costs (paragraph spanning Pages 1-2).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant speculates that the only reason that Zhou’s cross-linked polyamines work as disclosed is due to the sequential addition of the polymers; however, there does not appear to be any evidence supporting this assertion. Arguments must be considered mere attorney speculation not supported by evidence. In re Scarborough, 500 F.2d 560,566 182 USPQ 298,302 (CCPA 1974).  
Applicant argues that the cited references do not teach the amended limitations pertaining to the cationic monomer content in the second cationic polymer; however, it is submitted that Bierganns renders the recited limitations obvious for the reasons discussed below. For the reasons discussed above, the Examiner maintains the rejections below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 12-14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bierganns et al. (WO # 2016/030407) in view of Mori et al. (U.S. Patent Publication # 2005/0230319) and Zhou et al. (WO # 2013/083513), hereinafter “Bierganns”, “Mori”, and “Zhou”.
With respect to claim 1, Bierganns discloses a method for dewatering of sludge (Page 1, lines 1-7; Page 4, last paragraph), comprising adding a flocculant to the sludge, which comprises an aqueous phase and suspended solid organic material, flocculating the sludge (page 1, lines 1-7), and dewatering the sludge, wherein the flocculant comprises a polymer composition (page 3, lines 1-7), which comprises a cationic first polymer (identified as the “second polymer" by Bierganns), which is selected from polyamines (page 5, lines 28-31) including poly(epi-DMA) (Page 6, lines , and a cationic second polymer (identified as the "first polymer" by Bierganns, page 5, line 33 - page 6, line 32), which is a copolymer obtained by polymerization of (meth)acrylamide ("non-ionic monomer", page 7, line 11) and at least one cationic monomer (page 6, line 33), the second cationic polymer being polymerized in presence of the cationic first polymer (page 3, lines 3-4).
Bierganns discloses that the cationic monomer content of the recited second cationic polymer (indicated as the first polymer in Bierganns) is 30±20 wt.-% or 45±20 wt.% (Page 8, last 6 lines), overlapping 30-60-mol% of at least one cationic monomer based on total monomers of the second cationic polymer. 
Bierganns does not teach the cationic monomer content in mol-%; however, it has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.
Bierganns does not specifically teach that the sludge is a biological sludge as claimed. 
Mori discloses sludge generated from municipal sewage (Paragraphs [0007, 0069], “municipal wastewater sludge”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace or modify the general teaching of sludge of Bierganns with the municipal sewage sludge of Mori because one of skill in the art would have been motivated to determine an appropriate sludge to dewater using the method of Bierganns, and Mori discloses cationic flocculant embodied as a cationic acrylamide copolymer (Paragraphs [0044-0045]) in combination of organic cationic compounds including polyamines (Paragraph [0070]); therefore, the ordinary artisan would have had a reasonable expectation of success in dewatering the municipal sewage sludge of Mori with similar polymers as those disclosed by Bierganns. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Bierganns/Mori does not specifically disclose cross-linked polyamine.
Zhou teaches cross-linked epi-DMA (Abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace or modify the general teaching of epi-DMA polymer of Bierganns with the cross-linked epi-DMA of Zhou because one of skill in the art would have been motivated to determine an appropriate epi-DMA polymer to use in carrying out the method of Bierganns, and because Zhou teaches that either cross-linked or non-crosslinked epi-DMA polyamine can be used to dewater sewage sludge (Abstract; Page 1, lines 8-11) and allows for removal of more water, lowering sludge disposal costs (paragraph spanning Pages 1-2).  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
With respect to claims 2 and 3, Bierganns teaches that the first polymer and the second polymer are miscible with each other and that the polymer chains of the first polymer and second polymer are physically and inseparably entangled in during the polymerization of the second polymer (inherently disclosed, given that the polymers in Bierganns and the recited polymers are the same and that the entangling results as a consequence of the second cationic polymer being polymerized in presence of the cationic first polymer. 
With respect to claims 4, 17, and 18, Bierganns teaches that the polymer composition comprises at least 1 weight-%, preferably 1 – 30 weight-%, more preferably 3 - 20 weight-% even more preferably 5 – 15 weight-%, of the first polymer (page 5, lines 1-4, 7-13% mentioned in line 4).
	With respect to claim 5, Bierganns teaches that the first polymer is selected from group comprising crosslinked copolymers of epichlorohydrin and dimethylamine, copolymers of epichlorohydrin, dimethylamine and ethylenediamine, polyamidoamines and polyvinylamine
(Page 6, lines 1-3). 
	With respect to claims 6, 7, and 19-21, Bierganns discloses that the first cationic polymer (indicated as the second cationic polymer by Bierganns) has a molecular weight ranging from 50,000 g/mol to 700,000 g/mol or 100,000 g/mol to 500,000 g/mol (Page 6, paragraph 6), which overlaps all or nearly all of the claimed ranges with some overlap.
 Bierganns and the claims differ in that Bierganns does not teach the exact same proportions for the molecular weight as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Bierganns overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Bierganns, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
	With respect to claim 8, Bierganns teaches that the second polymer is obtained by copolymerization of (meth)acrylamide and at least 5-90 weight-%, of cationic monomer (page 7, lines 3-4). 
With respect to claim 9, Bierganns teaches that the cationic monomer for the second polymer is selected from the group consisting of quaternized dimethylaminoethyl acrylate and
diallyldimethylammonium chloride (page 7, lines 13-15). 
With respect to claim 12, Bierganns teaches that the second polymer (identified as the first polymer by Bierganns, is a linear vinyl polymer (Pages 7-9; no crosslinking agent identified). 
With respect to claim 13 and 22, Bierganns teaches that the solution obtained during polymerization can be used directly for production of inventive products (Page 10, second to last sentence), such a solution has an inherent viscosity and there is no evidence that the recited viscosity is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 14, Bierganns/Mori discloses adding cationic polymer flocculants to sludge at a dosage of 0.2 to 2% on the basis of dry solids in the sludge (Paragraph [0072] of Mori), equivalent to 2000 to 20,000 ppm or 2-20 kg/ton. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bierganns et al. (WO # 2016/030407) in view of Mori et al. (U.S. Patent Publication # 2005/0230319) and Zhou et al. (WO # 2013/083513) as applied to claim 1 above, and further in view of Whittaker et al. (WO # 2005/095291).
With respect to claim 10, Bierganns does not specifically teach that the second polymer comprising (meth)acrylamide and cationic monomer is cross-linked.  
 Whittaker teaches cross-linked polymers comprising ethylenically unsaturated monomers (Page 7, lines 27-31). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace or modify the second polymer (identified as the first polymer in Bierganns) with the cross-linked version as taught by Whittaker because one of skill in the art would have been motivated to determine an appropriate polymer comprising ethylenically unsaturated (meth)acrylamide and cationic monomers to use in carrying out the method of Bierganns, and because Whittaker teaches that either cross-linked or non-crosslinked polymers of ethylenically unsaturated monomers can be used to dewater sewage sludge as in Bierganns/Mori (see Whittaker; Page 8, lines 6-13). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
With respect to claim 11, although Whittaker does not disclose an amount of cross-linking agent, it is submitted that the ordinary artisan would have to add an amount of cross-linking agent if the crosslinked version of the polymer comprising (meth)acrylamide and cationic monomer was selected. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bierganns et al. (WO # 2016/030407) in view of Mori et al. (U.S. Patent Publication # 2005/0230319) and Zhou et al. (WO # 2013/083513) as applied to claim 1 above, and further in view of Butler et al. (“Sewage Parameters: BOD”, 2013, accessed online https://www.butlerms.com/sewage-parameters-1-bod/ on 29 October 2021, Pages 1-4).
With respect to claim 16, Bierganns in view of Mori discloses municipal sewage sludge having suspended solids of 23,000mg/L or 23 g/L (see Mori: Paragraph [0098]), but does not disclose values for the dry solids content or BOD. 
Butler discloses BOD of about 300 mg/L (“> 50 mg/L”) for typical sewage (Page 1, left column, last 5 lines). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to consult the art of sewage sludge to determine its characteristics for treatment; Butler states that typical values are consistent with what is claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        20 April 2022